DECISION.
Whereas, The District Court of San Juan, Section 1,. rendered judgment in this case on September 24, 1914, from which the defendant appealed- on the 29th of the same month,, and no draft of a statement of the case has been presented for the approval of the said court;
Whereas, The respondent filed a motion in this court on November 16, instant, for dismissal of this appeal on the ground that the transcript of the record had not been filed in this court although the time fixed therefor had expired and no extension of time had been asked for, which motion was served on the adverse party on the same day and a hearing thereon was set for November 23, instant;
Whereas, The appellant filed the transcript of the record, consisting of nine typewritten pages, on the same 23rd day of the present month, and a few moments before the hearing filed a motion, accompanied by an affidavit alleging as reasons for his not having filed the transcript in due time *427that the stenographer of the lower court had to give preference to other matters which prevented him from preparing* the record at the proper time, and also the fact that a judgment in another case had been erroneously copied into the transcript, for which reasons he asked this court to admit the transcript of the record and to overrule the motion for dismissal of the appeal;
Whereas, In accordance with the jurisprudence laid down in the case of Bias v. Veles et al, 16 P. R. R., 809, and rule 58 of this court, an appeal should he dismissed when the transcript of the record is filed' after the date of service of the motion for dismissal of the appeal.
Thereeore, Pursuant to sections 299, as amended by Act No. 70 of March 9, 1911, and 303 of the Code of Civil Procedure, and rules 40, 58, and 60 of this court, the appeal taken by defendant José Oiler Diaz from the judgment rendered by the District Court of San Juan, Section 1, on September 24, 1914, is dismissed, and it is ordered that the -trial court be notified thereof for such purposes as may follow.

Appeal dismissed and motion of appellant overruled.

. Chief Justice Hernández and Justices Wolf, del Toro, Al-drey and Hutchison concurred.